UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6690



In Re:   VERNON BULLOCK,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-03-280-5)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vernon Bullock, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vernon Bullock petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241 (2000) case.   He seeks an order from this court directing

the district court to act.   Our review of the docket sheet reveals

that the district court has dismissed Bullock’s § 2241 petition.

Because the district court has recently decided Bullock’s case, we

deny the mandamus petition as moot.    We grant leave to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -